Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 8/31/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this application.
Claims 4-15, 18, 19 have been withdrawn.
Claims 1, 2, and 16 have been amended.
Claims 1-3, 16, 17 and 20 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 1-3, 16, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kauppinen et al. (US 2003/0203466) in view of NPL JCM 9152_3753 (JCM9152_ 3753 - Mannanase - Bacillus hemiceilulosilyticus JOM 9152 - JCM9152_ 3753 gene & protein”, 19 March 2014 (2014-03-19), XP055405714, Retrieved from the internet: URL:http:// www.uniprot.org/uniprot/W4QLJ5 [retrieved on 2017-09-12] which is D1 reference as posted as ISR X ref) and as evidenced by NPL D1 (Applicants submission on 10/02/2019, under 2.3 100% homology: D1 is the reference used as primary prior art). 
7.	 Regarding claim 1, Kauppinen et al. (US 2003/0203466) discloses an enzyme composition can contain mannanase enzyme which can be from Bacillus species ([0009], [0057], [0143]) including Bacillus clausii (in ((0009], [0057] e.g. Bacillus clausii, [0066]). Kauppinen et al. also discloses that this enzyme(s) has diversified applications including food, textile industry etc. (at least in 0020)). It is evidenced from applicants own specification that man 6 is from Bacillus clausii (at least in [0067]) and therefore, as it is the identical bacteria spp. containing identical man 6, Bacillus clausii of Kauppinen et al. (in page 69-71, Seq ID Nos 19 and 20) will have 100% sequence identity, therefore, it meets at least 95% sequence identity with claimed SEQ ID # 12 (man 6) which is Bacillus clausii.
Kauppinen et al. also discloses that all family of Mannanase enzyme includes full length peptide including over 95% homology (at least in [0095], [0096], it recites all species over 95% homology to Bacillus sp. 1633 as claimed).
Regarding the phrase “Recombinant mannanase enzyme” as claimed in claim 1, it is to be noted that Kauppinen discloses that all Bacillus spp. mannanase (at least in Abstract) can be cloned (at least in [0066], [0138]- [0140]). Therefore, any mannanase enzyme including any claimed Man7,16, 20 can be cloned to have recombinant mannanase to clone  in a suitable source (i.e. vector etc.)  (e.g. [0066], and alternatively, in [0138]). This is alternative embodiment of homologous mannanases preparation) using recombinant method (0140]) and preferred method is recombinant method ([0140], [0141]).
Therefore, Kauppinen et al. discloses that the enzyme preparation can be performed using recombinant method (at least in [0066], [0140]) and preferred method is recombinant method using any clone representing mannanase enzyme producing sequence containing gene fragment ([0140], [0141]) having any  desired length of sequence including full length protein expression related sequence. 
However, more specifically, examiner used another secondary prior art by NPL JCM 9152_3753 who discloses the 100% homology with claimed SEQ ID #16 (See Blast Search result page 4 and under “Similar Result, 100% identity). It is also evidenced by NPL D1 100% homology with SEQ ID # 16 (Applicants submission on 10/02/2019, under 2.3 100% homology: D1 is the reference used as primary prior art).
Therefore, one of ordinary skill in the art would have been motivated to modify Kauppinen et al. with the teaching of NPL JCM 9152_3753 to make recombinant mannanase with mannanase 16 identical to claimed mannanase 16 in order to have desired “Mannanase - Bacillus hemiceilulosilyticus” recombinant enzyme for specific purpose (i.e. specific substrate specificity). 

8. 	Regarding claim 2, Kauppinen et al. discloses the mannanase enzyme composition which can contain sodium benzoate preservative is used in such composition ([0629], page 11, NaBz sodium benzoate is in detergent composition). Kauppinen et al. also discloses that the composition can include amylolytic enzyme also ([(0240]). Kauppinen et al. also discloses that the laundry detergent contains mannanase, citric acid, Mg sulfate, amylase, cellulase etc. ([0630] Ex 16) composition includes citrate, (at least in [0631], Ex 17 Ill and IV). However, it is to be noted that the components as claimed in claim 2 (b) (c) and (d) are optional.

9. 	Regarding claims 3, 17, Kauppinen et al. discloses the composition can be in liquid form, may be a gel etc. also (at least in [0152]).

10. 	Regarding claim 16, Kauppinen et al. discloses that mannan containing food e.g. coffee having galactomannan can be processed using mannanase enzyme in order to  hydrolyze mannan (e.g. galactomannan)  using mannanase enzyme in order to inhibit gel formation during freeze-drying of the instant coffee ([0296]-[0300]).  It is to be not that enzyme substrate reaction is specific and it works when both are in contact with each other. Therefore, it would have been obvious that when coffee extract is processed, the hydrolysis step would have been obvious by adding the enzyme by which enzyme will have its hydrolysis when it will be in contact with its specific substrate, e.g. mannan. 

11. 	Regarding claim 20, Kauppinen et al. discloses, in one embodiment, that for detergent composition, the amount ranges from 0.0001% to 2% by weight of the composition (at least in [0230]). Claim 20 recites “an effective amount’. Claim 20 does not recite the range amount which can be considered as an effective amount. It is evidenced from applicant’s specification that the effective amount can be broad range of 0.000001% to 5.0% by weight of the composition (in PGPUB [0138]), and, therefore, meets claim 20.
It is also to be noted that claim 20 depends on claim 2 which depends on amended independent claim 1. Amended independent claim 1 recites “recombinant mannanase”. It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the effective amount from the disclosed range amount to treat mannan containing material in order to degrade mannan (Substrate) for the recombinant mannanase enzyme.
Absent showing of unexpected results, the specific effective  amount of the recombinant mannanase enzyme to degrade or modify mannan  is not considered to confer patentability to the claims. As the enzymatic conversion is variable  that can be modified, among others, by adjusting the amount of recombinant enzyme, and the amount of mannan to be treated to modify mannan substrate (Enzyme -substrate relation), the precise amount of the recombinant enzyme would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the effective amount of recombinant enzyme in Kauppinen et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degradation or modification of the desired amount of mannan.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Response to arguments
12.	Applicants arguments and amendments have been considered. 

13.	Applicants arguments and amendment overcomes 101 rejections of record.
Applicants arguments and amendments also overcome 112 first paragraph enablement and scope of enablement rejections of record. Claim 1 is interpreted as independent claim 1 requires “enzyme activity” of the recombinant enzyme. Therefore, it should not be difficulty and it will not be a burden for one of ordinary skill in the art in testing mannanase enzyme activity from the applicants disclosed enzyme assay as mentioned in the applicants specification without performing undue experimentation, however, if select only  few points , at least one specific recombinant enzyme from around close to [at least] “ 80% sequence identity with SEQ ID NO: 17 (Man 7) , and/or  “95% not sequence identity with SEQ ID NO: 12 (Man 6), and/or  “79% not sequence identity with SEQ ID NO: 20 (Man 14). 

14.	Applicants argued on page 10 that “The office action refers to Kauppinen ([0095]) allegedly disclosing an enzyme composition containing homologous mannanases”.
In response, it is to be noted that Kauppinen is a broad disclosure and also discloses that the enzyme preparation can be performed using recombinant method (0140]) and preferred method is recombinant method ([0140], [0141]).
 	 It is to be noted that examiner used secondary prior art by NPL JCM 9152_3753 to address recombinant Mannanasase enzyme having 100% identity with the claimed SEQ ID no 16.  
As because the rejection has addressed amended claim 1 having recombinant mannanase enzyme, therefore, the rejection is made as final. 



Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799